DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Claims 1-20 are pending.  Claims 1 and 11 have been amended.  Claim 20 is new.
The rejection of claims 1-4, 6, 7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Rios (US 2019/0153656), in view of Favaro et al.  (US 2017/0350060), is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 5, 8, and 11-19 under 35 U.S.C. 103 as being unpatentable over Rios, in view of Favaro, and further in view of Hengesbach et al.  (US 2015/0089979), is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2005-0045258) in view of Hengesbach et al.  (US 2015/0089979).
Regarding claim 1, Kim discloses a front-load washing machine appliance comprising: a cabinet (10); a tub positioned within the cabinet (11); a wash basket rotatably mounted within the tub, the wash basket defining a wash chamber for receiving articles for washing (12); an additive drawer defining a pod compartment mounted to the cabinet (30, 35, 42c); wherein the additive drawer further defines a chamber outlet downstream from the pod compartment (outlet area of 42c), and wherein the additive drawer further comprises an articulating bridge within the pod compartment and pivotable toward the chamber outlet such that a bottom end of the articulating bridge is receivable within the chamber outlet in a permissive position (50; note the guide portion 43c and the round guide protrusions 51; the partition 50 would be capable of pivoting as claimed when in portion 43c).
Kim does not expressly disclose a front baffle extending between the tub and the cabinet, the front baffle defining an outlet aperture along a fluid path between the pod compartment and the wash chamber, the chamber outlet is upstream from the front baffle.
Hengesbach discloses a laundry treating appliance having a bellows (26) which couples an open face of the tub (14) with the cabinet (12), with an outer surface of the door (24) sealing against the bellows (Figure 1).  A dispenser (62) is connected to a dispensing nozzle (66) located on the bellows (26).  Figure 3 shows the dispensing nozzle (66) is opened toward a rear of the drum (16), and it is disclosed that the dispensing nozzle (66) may be configured such that the treating chemistry is dispensed under a desired amount of pressure (paragraph 19).
Because it is known in the art to have a dispensing nozzle on a bellows and opened rearwardly and configured to dispense under a desired amount of pressure, and the results of the modification would be predictable, namely, providing a dispensing nozzle for a dispenser as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a front baffle extending between the tub and the cabinet, the front baffle defining an outlet aperture along a fluid path between the pod compartment and the wash chamber, the chamber outlet is upstream from the front baffle.
Claims 2-20 are considered to be met by Kim, in view of Hengesbach, as applied above and which results in: wherein the additive drawer is mounted above the wash basket (Kim, 12, 35);  wherein the additive drawer is slidably mounted to move linearly along the cabinet in a transverse direction (Kim: 35, “drawer”; Figures 1, 2); wherein the outlet aperture defines a spray path directed into the wash chamber (Hengesbach: 66); wherein the spray path is directed rearward into the wash chamber and away from the front baffle (Hengesbach: 16, 66; paragraph 19); wherein the wash basket defines a rotation axis, and wherein the outlet aperture is defined above the rotation axis along a vertical direction (Kim: 12; Hengesbach: 16, 66); wherein the tub defines a top apex and a bottom apex, and wherein the outlet aperture is circumferentially offset from the top and bottom apexes (Hengesbach: see upper and lower parts of 14, and see 66); further comprising: a door movably attached to the cabinet to move between an open position permitting access to an opening and a closed position restricting access to the opening, the door comprising a central body and a perimeter rim extending outward from the central body, wherein the central body is in selective contact with the front baffle in the closed position (Hengesbach: 24, 26; paragraph 31); a fluid line extending from a first end to a second end, the first end being mounted to the additive drawer downstream from the pod compartment, the second end being mounted to the front baffle upstream from the outlet aperture (Hengesbach: 64); wherein the first end is mounted rearward from the second end (Hengesbach: Figure 1: note upper portion of 64 which can be construed as including the first end, and note the left side of 64 at the bend which can be construed as including the second end); the outlet aperture being disposed radially inward from the tub and above the rotation axis (Hengesbach: 14, 26, 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711